Case 8:20-cv-00729-DOC-DFM Document 29-5 Filed 09/14/20 Page 1 of 4 Page ID #:196




                                  EXHIBIT 4
Case 8:20-cv-00729-DOC-DFM Document 29-5 Filed 09/14/20 Page 2 of 4 Page ID #:197




      1      CENTER FOR DISABILITY ACCESS
             Ray Ballister Jr., Esq., SBN 111282
      2      Russell Handy, Esq., SBN 195058
             Dennis Price, Esq., SBN 279082
      3      Isabel Rose Masanque, Esq., SBN 292673
             8033 Linda Vista Road, Suite 200
      4      San Diego, CA 92111
             (858) 375-7385; (888) 422-5191 fax
      5      IsabelM@potterhandy.com
      6
      7
             Attorneys for Plaintiff

      8
      9
                                   UNITED STATES DISTRICT COURT
     10                           CENTRAL DISTRICT OF CALIFORNIA
     11
     12
             Rafael Arroyo, Jr.,                    Case: 8:20-CV-00729-DOC-DFM
     13
     14              Plaintiff,                     Declaration of Randall Marquis
                                                    in   Support     of   Plaintiff’s
     15        v.                                   Opposition    to    Defendant’s
                                                    Motion for Summary Judgment
     16      Ralphs Grocery Company, an
     17      Ohio Corporation; and Does 1-10,
     18              Defendants.
     19
     20
     21      1. I, the undersigned, am an investigator hired by the Center for
     22          Disability Access to conduct an investigation in this case. Based
     23          upon my own experience and knowledge, I can competently testify
     24          to the following.
     25      2. I was given the assignment of going to Food 4 Less (‘Store’) located
     26          at or about 914 W. Orangethorpe Avenue, Fullerton, California and
     27          taking photographs and measurements.
     28      3. On April 4, 2020, I went to the Store and conducted an


                                              1
           Decl. Marquis, Ex. No. 4                      8:20-CV-00729-DOC-DFM
Case 8:20-cv-00729-DOC-DFM Document 29-5 Filed 09/14/20 Page 3 of 4 Page ID #:198




      1          investigation.
      2      4. During my investigation, I measured the deli counter to be
      3          approximately 52 inches high.
      4      5. I saw that the ticket dispenser was placed on top of the deli counter
      5          and was located approximately 60 inches high.
      6      6. The meat counter measured approximately 54 inches high.
      7      7. I saw that the ticket dispenser was placed on top of the meat counter
      8          and was located approximately 63 inches high.
      9      8. I measured the bag dispenser above the packed meat to be
     10          approximately 72 inches high.
     11      9. The photographs submitted as Exhibit “5” are true and accurate
     12          copies of the photographs that I took on April 4, 2020.
     13      10. I declare under penalty of perjury under the laws of the State of
     14          California and the United States that the foregoing is true and
     15          correct.
     16
     17
     18     Dated: September 12, 2020               By: ________________________
     19                                                   Randall Marquis
     20
     21
     22
     23
     24
     25
     26
     27
     28



                                                2
           Decl. Marquis, Ex. No. 4                         8:20-CV-00729-DOC-DFM
Case 8:20-cv-00729-DOC-DFM Document 29-5 Filed 09/14/20 Page 4 of 4 Page ID #:199




                   This document was signed by:




Date

Phone

IP Address

Confirmation                                                     VINESIGN.COM
